                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    DAVID HASSAN ALI HAYWOOD,                            No. 3:18-CV-00610

                 Plaintiff,                              (Judge Brann)

         v.                                              (Magistrate Judge Carlson)

    CO MARTYNOWICZ, et al.,

                 Defendants.

                                            ORDER

                                      JANUARY 31, 2019

        On January 14, 2019, Magistrate Judge Martin C. Carlson issued a Report

and Recommendation,1 to which no timely objections were filed. This Court has

reviewed the Report and Recommendation and finds no clear error on the face of

the record.2

        Therefore,     IT     IS   HEREBY         ORDERED           that   the    Report      and

Recommendation of Magistrate Judge Carlson, ECF No. 38, is ADOPTED IN ITS

ENTIRETY. All claims against the Monroe County Correctional Facility are

DISMISSED WITH PREJUDICE. Plaintiff’s request for a specific amount of

unliquidated damages is STRICKEN. Plaintiff’s Motion for Summary Judgment,

ECF No. 31, is DENIED WITHOUT PREJUDICE.


1
     ECF No. 38.
2
     Univac Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010).
      The earlier Report and Recommendation, ECF No. 37, is REJECTED AS

MOOT, and this case is remanded back to Magistrate Judge Martin Carlson for

further proceedings.

                                        BY THE COURT:


                                        s/ Matthew W. Brann
                                        Matthew W. Brann
                                        United States District Judge
